               Case 3:19-cr-30011-MGM Document 21 Filed 03/26/19 Page 1 of 4



                                                         U.S. Department of Justice

                                                         Andrew E. Lelling
                                                         United States Attorney
                                                         District of Massachusetts

Main Reception: (617) 748-3100                           John Joseph Moakley United States Courthouse
                                                         1 Courthouse Way
                                                         Suite 9200
                                                         Boston, Massachusetts 02210

                                                         March 26, 2019


Arthur J. O’Donald, III
O'Donald Law Offices
1859 Northampton Street
Holyoke, Massachusetts 01040


          Re:       United States v. John Pereira,
                    Criminal No. 19-30011-MGM

Dear Counsel:

       Pursuant to Fed. R. Crim. P. 16 and Rules 116.1(C) and 116.2 of the Local Rules of the
United States District Court for the District of Massachusetts, the government provides the
following automatic discovery in the above-referenced case:

A.        Rule 16 Materials

1.        Statements of Defendant under Rule 16(a)(1)(A) & (a)(1)(B)

          a.        Written Statements

        There are no relevant written statements of the defendant in the possession, custody or
control of the government, which are known to the attorney for the government.

          b.        Recorded Statements

       Recordings were made of telephone conversations involving the defendant. These
recordings will be available for your review and copies will be provided upon receipt of the
recordings by this office.

          c.        Grand Jury Testimony of the Defendant

          The defendant did not testify before a grand jury in relation to this case.
            Case 3:19-cr-30011-MGM Document 21 Filed 03/26/19 Page 2 of 4



       d.       Oral Statements to Then Known Government Agents

         The government is unaware of any oral statements made by the defendant before or after
arrest, in response to interrogation by a person then known to the defendant to be a government
agent, which the government intends to use at trial.

2.     Defendant’s Prior Record under Rule 16 (a)(1)(D)

       The government is unaware at this time of any prior criminal record of the defendant.

3.     Documents and Tangible Objects under Rule 16(a)(1)(E)

        All books, papers, documents and tangible items which are within the possession,
custody or control of the government, and which are material to the preparation of the
defendant’s defense or are intended for use by the government as evidence in chief at the trial of
this case, or were obtained from or belong to the defendant, may be inspected by contacting the
undersigned Assistant U.S. Attorney and making an appointment to view the same at a mutually
convenient time.

4.     Reports of Examinations and Tests under Rule 16 (a)(1)(F)

      Enclosed are reports of analysis of marijuana seized from the defendant’s home (Bates
numbers USA001333-1415).

B.     Search Materials under Local Rule 116.1(C)(1)(b)

        On February 8, 2019, search warrants were executed at 4 Princeton Street, East
Longmeadow, MA (Bates numbers USA001239-001276) and 54 Turnbull Street, Springfield,
MA (Bates numbers USA001277-001300). A copy of each search warrant, application, and
affidavit is enclosed at the Bates numbers listed.

       Search warrants for information regarding the location of certain cellular telephones
were executed on January 4, 2019 (Bates numbers USA001186-001199 and
USA001200-001217) and January 22, 2019 (Bates numbers USA001218-001237). A copy of
each search warrant, application, and affidavit is enclosed at the Bates numbers listed.

       Search warrants were executed for location information of a particular motor vehicle on
December 19, 2018 (Bates numbers USA00046- 00089) and January 31, 2019 (Bates numbers
USA00001- 00045). A copy of each search warrant, application, and affidavit is enclosed at the
Bates numbers listed.

       Bates numbers USA00014, USA00035, USA00059, USA00077, USA00080, and
USA00081 contain redactions, the government declines to provide this information at this time
pursuant to Local Rule 116.6 because such information is protected by the “informant privilege”
and because such information relates to an on-going investigation.



                                                2
         Case 3:19-cr-30011-MGM Document 21 Filed 03/26/19 Page 3 of 4



C.     Electronic Surveillance under Local Rule 116.1(C)(1)(c)

       Wire and electronic communications, as defined in 18 U.S.C. § 2510, of the defendant
were intercepted pursuant to court-authorized electronic surveillance. These interceptions,
however, do not relate to the charge in the indictment.

       The government does not intend to offer communications of the defendant intercepted
pursuant to this order as evidence in its case-in-chief.


D.     Consensual Interceptions under Local Rule 116.1(C)(1)(d)

        There were no interceptions (as the term “intercept” is defined in 18 U.S.C. § 2510(4)) of
wire, oral, or electronic communications relating to the charges contained in the indictment,
made with the consent of one of the parties to the communication in which the defendant was
intercepted or which the government intends to offer as evidence in its case-in-chief.

E.     Unindicted Coconspirators under Local Rule 116.1(C)(1)(e)

       There is no conspiracy count charged in the indictment.

F.     Identifications under Local Rule 116.1(C)(1)(f)

        The defendant was a subject of an investigative identification procedure used with a
witness the government anticipates calling in its case-in-chief involving a display of an image of
the defendant. A copy of the image used in or memorializing the identification procedure is
enclosed (Bates number USA001323).

G.     Exculpatory Evidence Under Local Rule 116.2(B)(1)

       With respect to the government’s obligation under Local Rule 116.2(B)(1) to produce
“exculpatory evidence” as that term is defined in Local Rule 116.2(A), the government states as
follows:

        1.     The government is unaware of any information that would tend directly to negate
the defendant’s guilt concerning any count in the indictment.

       2.      The government is unaware of any information that would cast doubt on the
admissibility of evidence that the government anticipates offering in its case-in-chief and that
could be subject to a motion to suppress or exclude.

      3.     No promises, rewards, or inducements have been given to any witness whom the
government anticipates calling in its case-in-chief.

       4.      The government is unaware that any of its named case-in-chief witnesses have a
criminal record.

                                                 3
         Case 3:19-cr-30011-MGM Document 21 Filed 03/26/19 Page 4 of 4




       5.      The government is unaware that any of its named case-in-chief witnesses have
any criminal cases pending.

       6.     No named percipient witness(es) failed to make a positive identification of a
defendant with respect to the crime(s) at issue.

H.     Other Matters

       The government is aware of its continuing duty to disclose newly discovered additional
evidence or material that is subject to discovery or inspection under Local Rules 116.1 and
116.2(B)(1) and Rule 16 of the Federal Rules of Criminal Procedure.

       The government requests reciprocal discovery pursuant to Rule 16(b) of the Federal
Rules of Criminal Procedure and Local Rule 116.1(D).

        The government demands, pursuant to Rule 12.1 of the Federal Rules of Criminal
Procedure, written notice of the defendant’s intention to offer a defense of alibi. The time, date,
and place at which the alleged offense was committed is set forth in the affidavit filed in support
of the criminal complaint in this case and in the indictment in this case a copy of which you
previously have received.

       Please call the undersigned Assistant U.S. Attorney at 413-785-0398 if you have any
questions.

                                                     Very truly yours,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                              By:    /s/ Neil L. Desroches
                                                     NEIL L. DESROCHES
                                                     Assistant U.S. Attorney


enclosure(s)

cc:    Melissa Calderon
       Clerk to the Honorable Katherine A. Robertson
       (w/o enclosures)




                                                 4
